DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of non-provisional nonstatutory double patenting as being anticipated over Claims 1-20 of US patent No: US11433728B2 (application 16/023,899). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 11 of 17/732,266 contains a broader independent claims than claims 1 and 12 of the US patent 11433728 as shown below in the table.
Claim 1 of 17/732,266
Claim 1 of US patent 11433728B2
 An active control system for a mass traveling along a guideway, comprising:
at least one displacement sensor measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side;
An active control system for a mass traveling along a guideway, comprising:
at least one displacement sensor measuring a displacement between a mass reference surface on the mass and a guideway reference surface on a guideway side;
at least one motion sensor; at least one first filter comprising at least one of: a low pass filter, a notch filter, or
a combination of a low and high pass filter; and at least one second filter comprising at least one of: a high pass filter, a resonator or
a bandpass filter
at least one motion sensor; at least one first filter comprising at least one of: a low pass filter, a notch filter, or a combination of a low and high pass filter; at least one second filter comprising at least one of: a high pass filter,
a resonator or a bandpass filter; and
a mixer,
wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor
wherein the at least one first filter is coupled to the at least one displacement sensor in a first branch to process signals from the at least one displacement sensor, and the at least one second filter is coupled to the at least one motion sensor in a second branch, which is in parallel to the first branch, to process signals from the at least one motion sensor,
wherein signals from the first branch and signals from the second branch are processed to adjust a displacement of the mass reference surface from the guideway reference surface.
wherein signals from the first branch and signals from the second branch are processed and then mixed in the mixer to adjust a displacement of the mass reference surface from the guideway reference surface.
Claim 11 of 17/732,266
Claim 12 of US patent 11433728B2
A method for active control of a mass traveling along a guideway, comprising:
A method for active control of a mass traveling along a guideway, comprising:
monitoring signals corresponding to a displacement of a mass reference surface on the mass with respect to a guideway reference surface on a guideway side;
monitoring signals corresponding to a displacement of a mass reference surface on the mass with respect to a guideway reference surface on a guideway side
monitoring signals corresponding to motion of the mass along the guideway;
monitoring signals corresponding to motion of the mass along the guideway;
processing the monitored displacement signals in at least one of a low pass filter, a notch filter or a combination of a low and high pass filter;
processing the monitored displacement signals in at least one of a low pass filter, a notch filter or a combination of a low and high pass filter;
processing the monitored motion signals in at least one of a high pass filter, a resonator or a bandpass filter;
processing the monitored motion signals in at least one of a high pass filter, a resonator or a bandpass filter
controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface according to the processed monitored displacement signals and the processed monitored motion signals.
mixing the processed monitored displacement signals and the processed monitored motion signals in a mixer; and controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface according to the processed monitored displacement signals and the processed monitored motion signals.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.

These are the corresponding dependent claims:
17/732,266 dependent claims
US patent 11433728B2 dependent claims
2- wherein a combined frequency spectrum of the at least one low pass filter and the at least one high pass filter is continuous.
2- wherein a combined frequency spectrum of the at least one low pass filter and the at least one high pass filter is continuous.
3- wherein the first filter comprises a notch filter and the second filter comprises at least one bandpass filter.
3- wherein the first filter comprises a notch filter and the second filter comprises at least one bandpass filter.
4- wherein the first filter comprises a high pass filter and a low pass filter.	
4- wherein the first filter comprises a high pass filter and a low pass filter.


5- at least one integrator or derivative operator coupled to receive the filtered signals from the at least one motion sensor.
5- at least one integrator or derivative operator coupled to receive the filtered signals from the at least one motion sensor.
6- wherein the at least one displacement sensor comprises at least one of an accelerometer, a gyroscope or rate sensor.
9- wherein the at least one displacement sensor comprises at least one of an accelerometer, a gyroscope or rate sensor.
7- wherein the mass comprises a vehicle having bearings for moving along the guideway.
10- wherein the mass comprises a vehicle having bearings for moving along the guideway.
8- wherein the vehicle comprises a pod, the guideway comprises a track, and wherein the pod is configured to be suspended from or travel over the track.
11- wherein the vehicle comprises a pod, the guideway comprises a track, and wherein the pod is configured to be suspended from or travel over the track.
9- an integrator or a derivative operator arranged in the second branch to process the second filtered motion sensor signals to produce integrated filtered motion signals or derivative operated motion signals in the second branch.
19- an integrator or a derivative operator arranged in the second branch to process the second filtered motion sensor signals to produce integrated filtered motion signals or derivative operated motion signals in the second branch.
10- a mixer arranged to process the signals from the first branch and signals from the second branch by superimposing signals output from the first branch with the signals output from the second branch.
20- wherein the mixer is arranged to process the signals from the first branch and signals from the second branch by superimposing signals output from the first branch with the signals output from the second branch.
12- wherein the processing comprises:
extracting relevant frequency content of the motion and displacement signals using filters comprising at least one of a band-pass, band-stop, notch, or resonator.
13- wherein the processing comprises:
extracting relevant frequency content of the motion and displacement signals using filters comprising at least one of a band-pass, band-stop, notch, or resonator.
13- wherein the processing further comprises:
integrating, at least one time, the filtered signals from the at least one motion sensor.
14- wherein the processing further comprises:
integrating, at least one time, the filtered signals from the at least one motion sensor.
14- superimposing the filtered displacement signals and the integrated filtered motion signals to produce a synthesized pseudo-displacement signal.
15- superimposing the filtered displacement signals and the integrated filtered motion signals to produce a synthesized pseudo-displacement signal.
15- determining a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal as a pseudo error signal.
16- determining a difference between a predetermined reference displacement and the synthesized pseudo-displacement signal as a pseudo error signal.
16- controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface based on the pseudo error signal.
17- controlling an actuator to adjust the displacement of the mass reference surface from the guideway reference surface based on the pseudo error signal.
17- wherein the guideway comprises a track and the mass comprises a vehicle with bearings configured for the vehicle to move over the track or to be suspended from the track.
18- wherein the guideway comprises a track and the mass comprises a vehicle with bearings configured for the vehicle to move over the track or to be suspended from the track.


This is a non-provisional nonstatutory double patenting (anticipatory type) rejection because the patentably indistinct claims have been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 5712727298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3664                                                                                                                                                                                           
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664